Citation Nr: 0101709	
Decision Date: 01/23/01    Archive Date: 01/31/01

DOCKET NO.  97-28 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for papillary carcinoma of 
the thyroid, status post thyroidectomy, with 
hypoparathyroidism, to include as due an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1990 to June 
1991 and had a period of inactive duty training from May 1989 
to July 1989.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 1997 rating decision of the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).  The RO denied service connection for carcinoma 
of the thyroid.

In a September 1990 rating decision, the RO denied service 
connection for muscle and joint pain and chest pain as due to 
an undiagnosed illness.  The veteran was notified of the 
decision that same month, and did not appeal the decision as 
to these two issues.  Thus, these issues are not part of the 
current appellate review.


FINDING OF FACT

Papillary carcinoma of the thyroid with hypoparathyroidism 
has been attributable to a known diagnosis.


CONCLUSION OF LAW

Papillary carcinoma of the thyroid with hypoparathyroidism, 
as being due to an undiagnosed illness, has no legal merit.  
Neumann v. West, 14 Vet. App. 12, 23 (2000); Sabonis v. 
Brown, 6 Vet. App. 426, 431 (1994); 38 U.S.C.A. § 1117 (West 
Supp. 2000); 38 C.F.R. § 3.317 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty from December 1990 to June 
1991 and in Southwest Asia from January 1991 to May 1991.

An August 1995 VA outpatient treatment report shows that a 
thyroid nodule was found.  In April 1996, the veteran 
underwent a thyroid aspiration.  Based on a biopsy, a 
diagnosis of chronic thyroiditis was entered, and surgery was 
recommended.  In May 1996, the veteran underwent a 
thyroidectomy at a VA facility.  The veteran was subsequently 
diagnosed with papillary carcinoma of the right thyroid lobe.

A November 1997 VA examination report shows the veteran 
reported having undergone a thyroidectomy in May1996 and 
being diagnosed with cancer.  He stated he continued to 
experience hypocalcemic symptoms even with the medications 
that he was taking.  The veteran stated his strength had 
dropped by approximately 40 to 50 percent.  The examiner 
stated the veteran was not in any distress.  He noted the 
veteran had a thyroidectomy scar on the lower part of his 
neck.  The diagnoses were status post thyroidectomy due to 
papillary carcinoma of the thyroid and hypoparathyroidism 
following thyroidectomy.  The examiner noted he was unable to 
identify an undiagnosed illness.

The veteran claims that he was told that the only known 
causes of thyroid cancer are exposure to radiation or 
genetics.  He states that no one else in his family has had 
thyroid cancer and that while in the Persian Gulf, he was 
exposed to "all of the demolition of the unknown 
ordinances," as well as other things which could have led to 
his thyroid cancer.

II.  Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  Service connection for a 
malignant tumor may be granted if manifest to a compensable 
degree within one year of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309(a) (2000).  Service connection may be granted 
for any disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2000).

The chronicity provision of 38 C.F.R. § 3.303(b) (2000) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under The United States Court of 
Appeals for Veterans Claims's (the Court) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

For service members who served in the Southwest Asia theater 
of operations during the Persian Gulf War who exhibit 
objective indications of chronic disability manifested by one 
or more specific signs or symptoms, such disability may be 
service connected provided that it became manifest during 
active service in the Southwest Asia theater of operations or 
to a degree of 10 percent or more not later than December 31, 
2001; and provided that the disability cannot be attributed 
to any known clinical diagnosis.  38 U.S.C.A. §§ 501(a), 
1117; 38 C.F.R. § 3.317(a)(1) (2000).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(2).

Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  Id. at (a)(3).

A chronic disability resulting from an undiagnosed illness 
shall be rated using evaluation criteria from part 4 of this 
chapter for a disease or injury in which the functions 
affected, anatomical localization, or symptomatology are 
similar.  Id. at (a)(4).

Signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to: fatigue, signs or 
symptoms involving skin, headache, muscle pain, joint pain, 
neurologic signs or symptoms, neuropsychological signs or 
symptoms, signs or symptoms involving the respiratory system 
(upper or lower), sleep disturbances, gastrointestinal signs 
or symptoms, cardiovascular signs or symptoms, abnormal 
weight loss, and menstrual disorders.  Id. at (b).

Compensation shall not be paid under 38 C.F.R. § 3.317 if (1) 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; or (2) there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or (3) there is affirmative evidence that the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs.  Id. at (c).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

III.  Duty to Assist

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a veteran in developing the 
facts pertinent his claim, and expanded the VA's duty to 
notify the veteran and his representative, if any, concerning 
the aspects of claim development.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); Veterans Benefits and Health Care Improvement Act of 
2000, Pub. L. No. 106-419, § 104 (2000).

The Board finds that VA has met its duty to assist in the 
veteran's case as it pertains to the benefit of a presumption 
of service connection under 38 U.S.C.A. § 1117; 38 C.F.R. 
§ 3.317.  VA has made efforts to obtain the evidence that the 
veteran has alleged would assist in these claims.  The Board 
is aware that the veteran has not alleged that he has 
received any private medical treatment-only VA treatment, 
which records have been associated with the claims file.  The 
veteran has not alleged that there any additional medical 
records related to his service-connected disabilities that VA 
has not already obtained.  

Additionally, the RO has had the veteran undergo a VA 
examination related to his claim for service connection for 
papillary carcinoma of the thyroid with hypoparathyroidism as 
being due to an undiagnosed illness.

The Board finds that all facts have been developed to the 
extent possible.

IV.  Analysis

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of entitlement to service connection for papillary 
carcinoma of the thyroid with hypoparathyroidism, as due to 
an undiagnosed illness only.  The reasons for this 
determination follow.

The veteran has shown objective manifestations of papillary 
carcinoma of the thyroid and that such symptoms have become 
manifest to a compensable degree prior to December 31, 2001.  
A thyroid nodule was found in August 1995, and the veteran 
underwent a thyroidectomy in May 1996, at which time, he was 
diagnosed with papillary carcinoma of the thyroid.  However, 
the veteran's claim fails because in order for service 
connection to be warranted for a disability that is due to an 
undiagnosed illness, the claimant must bring forth evidence 
of a "chronic disability resulting from an undiagnosed 
illness," which cannot be attributed to any known clinical 
diagnosis.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

Here, the symptoms related to the veteran's thyroid have been 
attributed to papillary carcinoma of the thyroid with 
hypoparathyroidism.  Therefore, service connection for such 
disability cannot be granted on the basis of being due to an 
undiagnosed illness.  See 38 U.S.C.A. § 1117; 38 C.F.R. 
§ 3.317.  The appropriate disposition as to this claim must 
be a denial based on the lack of legal merit.  Neumann, 
14 Vet. App. at 23 (Court noted that because the veteran's 
symptoms had been attributable to a known clinical diagnosis, 
38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 were not for 
application and therefore held that the Board properly denied 
as legally insufficient the veteran's claim for service 
connection for cubital tunnel syndrome).

Although the veteran has claimed that he developed papillary 
carcinoma of the thyroid with hypoparathyroidism as a result 
of the service he had in the Persian Gulf, he does not have 
the requisite knowledge of medical principles that would 
permit him to render an opinion regarding matters involving a 
medical diagnosis or medical etiology.  See Espiritu v. 
Derwinski, 4 Vet. App. 492, 494 (1992).

The veteran has been given an examination for the purpose of 
determining whether the veteran's claim for service 
connection for papillary carcinoma of the thyroid with 
hypoparathyroidism was due to an undiagnosed illness.  The 
examiner determined there was no undiagnosed illness.

For the reasons stated above, the Board finds that the 
preponderance of evidence is against the veteran's claims for 
service connection for papillary carcinoma of the thyroid 
with hypoparathyroidism, as being due an undiagnosed illness, 
and there is no doubt to be resolved.  See Gilbert, 1 Vet. 
App. at 55.


ORDER

Entitlement to service connection for papillary carcinoma of 
the thyroid, as being due to an undiagnosed illness, is 
denied.



REMAND

The issue being remanded is entitlement to service connection 
for papillary carcinoma of the thyroid with 
hypoparathyroidism on the basis of having incurred or 
aggravated such while in service, but not due to an 
undiagnosed illness.

The Board observes that recently enacted legislation has 
enhanced VA's duty to assist a veteran in developing the 
facts pertinent his claim and expanded the its duty to notify 
the veteran and his representative, if any, concerning the 
aspects of claim development.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
Veterans Benefits and Health Care Improvement Act of 2000, 
Pub. L. No. 106-419, § 104 (2000).

This legislation requires VA to provide a medical examination 
or obtain a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination or opinion is necessary to make a decision on the 
claim when the record (1) contains competent evidence that 
the claimant has a current disability or persistent or 
recurrent symptoms of the disability; (2) contains evidence 
which indicates that the disability or symptoms may be 
associated with the claimant's active duty; and (3) does not 
contain sufficient medical evidence for VA to make a 
decision.

The veteran has brought forth competent evidence of a 
diagnosis of papillary carcinoma of the thyroid with 
hypoparathyroidism.  Additionally, he has attributed these 
disabilities to his service in the Persian Gulf.  Also, there 
is insufficient medical evidence to make a decision on this 
claim.  Thus, the evidence of record establishes that a VA 
examination, to include a medical opinion, is necessary to 
make a decision on this claim.  

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated him for his papillary 
carcinoma of the thyroid with 
hypoparathyroidism.  After securing any 
necessary authorizations, the RO should 
request copies of all indicated records 
which have not been previously secured 
and associate them with the claims 
folder.  If the RO cannot obtain any of 
the medical records indicated by the 
veteran, it should follow the proper 
procedures under the Veterans Claims 
Assistance Act.  Regardless of the 
veteran's response, the RO should secure 
all outstanding VA treatment reports.  
All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

2.  The RO should schedule the veteran to 
undergo a comprehensive VA examination to 
determine the nature, severity, and 
etiology of the papillary carcinoma of 
the thyroid with hypoparathyroidism.  The 
examiner must have an opportunity to 
review the veteran's claims file.  After 
reviewing the available medical records 
and examining the veteran, the examiner 
should be requested to provide an opinion 
as to whether it is at least as likely as 
not that the diagnoses of papillary 
carcinoma of the thyroid with 
hypoparathyroidism were incurred in or 
aggravated by service or manifested to a 
compensable degree within one year 
following service.  A complete rationale 
for any opinion expressed should be 
included in the examination report, to 
include upon what medical principles the 
opinion is based and citation to the 
evidence of record upon which the opinion 
is based.  The claims folder must be made 
available to the examiner for review in 
conjunction with the examination.

3.  The RO and the veteran are advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
Court.  The Court has stated that 
compliance by the Board or the RO is 
neither optional nor discretionary.  
Where the remand orders of the Board or 
the Court are not complied with, the 
Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent Court decisions that are 
subsequently issued also should be 
considered.

5.  Thereafter, the RO should readjudicate 
the veteran's claim for entitlement to 
service connection for papillary carcinoma 
of the thyroid with hypoparathyroidism.

If the benefit sought on appeal remains denied, the veteran 
and his representative should be provided with a supplemental 
statement of the case.  The supplemental statement of the 
case must contain notice of all relevant actions taken on the 
veteran's VA claims for benefits, to include a summary of the 
evidence and applicable law and regulations considered 
pertinent to the issue currently on appeal.  An appropriate 
period of time should be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals



 



